Case 2:19-cV-OO423-R-AF|\/| Document 7 Filed 01/22/19 Page 1 of 1 Page |D #:36

AO 440 [Rev. 121'[)9) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for die

Ccntral Distriet of California

MOHAMAD AL LABADE, lndividua||y and On Beha|f
of A|l Others Simi|ar|y Situated,

 

P.-'ainfwr

V.

ACT|V|S|ON BL|ZZARD, |NC., ROBERT A. KOT|CK,
SPENCER NEUN|ANN, and COLL|STER JOHNSON

Civil ACtiO“ NO- 2219-CV-UU423-R-AFM

 

\-_¢\._./-_-/-_¢\-_¢\._./-._./

Defendam

SUM]VIONS [N A CIVIL ACTION

TOi (D€f€HdM-"S wmem@daddress) ACT|V|S[ON BL|ZZARDl lNC.. ROBERT A. KOT|CK, SPENCER NEUMANN,
and COLLlSTER JOHNSON,
3100 Ocean Park Bou|evard
Santa N|onica, Ca|ifornia 90405

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) ~ or 60 days if you
are the United States or a United States ageney, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(Z) or (3) _ you must Serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Fedcral Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff"s attorney,
whose name and address are: Jennifer Pafiti

Pomerantz LLP
1100 G|endon Avenue, 15th F|oor
LoS Ange|es. CA 90024

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint
You also must file your answer or motion with the court.

CLERK OF COUR T

mm 1/22/2019 g /W

 

 

 

Sr`gnafure ()J'"(.Yerk or Depnfy (.Yerk

